Citation Nr: 1220805	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-40 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from April 1984 to July 1984 and from May 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that, in pertinent part, denied the above claim.

In March 2012, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A review of the Veteran's claims file reveals that following the issuance of a Supplemental Statement of the Case in November 2011, the claims file was supplemented with private hospital treatment records from the William N. Jones Medical Center and the Texas Health Presbyterian Hospital for treatment in July 2011.  This evidence was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ) prior to submission to the Board.  As this matter is being remanded for the reasons set forth below, the foregoing additional evidence is remanded to the AOJ for review and preparation of a Supplemental Statement of the Case.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2011).

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  He has asserted numerous stressful events which he says resulted in the onset of his PTSD.  During his March 2012 hearing, he described that while on a tour of duty in Iraq, from August 2007 to April 2008, he was exposed to daily gun and mortar fire.  As a truck driver in convoys with his unit he was exposed to sniper fire.  He also reported that J. M., his "battle buddy," was killed in action.

An enlistment report of medical examination dated in April 2006 shows that psychiatric clinical evaluation was normal, with no personality deviation indicated.  In an associated report of medical history, also dated in April 2006, the Veteran indicated that he had undergone marriage counseling in 1991 pursuant to a divorce.

A review of the Veteran's service treatment records reveals that from December 2007 to April 2008, the Veteran was treated intermittently for major depression, adjustment disorder, cyclothymic disorder, involutional melancholia, and dysthymic disorder.  A past history of depression treated with therapy and medication was noted.

Following service, a VA PTSD examination report dated in July 2008 shows that the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but rather his symptoms were a manifestation of mental and emotional problems that began in childhood.  The diagnosis was mood disorder, not otherwise specified, secondary to childhood trauma; alcohol abuse; and marijuana abuse, in full sustained remission.

VA outpatient treatment records dated from June 2008 to March 2009 show that the Veteran was treated intermittently for symptoms associated with chronic PTSD, depression, and alcohol abuse.  In September 2008, a VA physician provided a diagnosis of chronic PTSD.  The examiner indicated that the Veteran was not on active combat and did not kill or shoot people, but went on several convoys where he had mortar attacks and was ambushed.

A VA mental disorders examination report dated in October 2011 shows that it was determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The diagnosis was mood disorder, secondary to childhood trauma; alcohol abuse; marijuana abuse, in full sustained remission; and personality disorder, not otherwise specified, with cluster B traits.

Service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.  See 38 C.F.R. § 3.304(f) (2011).

The medical evidence of record is unclear as to whether the Veteran has a current diagnosis for PTSD pursuant to the DSM-IV that is related to his asserted in-service stressor events.  The record contains the July 2008 and October 2011 opinions from VA clinical psychologists in which it was concluded that the Veteran did not meet the criteria for PTSD.  The record also contains VA outpatient treatment records which show that the Veteran was diagnosed with chronic PTSD by a VA physician.  On remand, the RO/AMC shall provide the Veteran with a new VA examination by a VA psychiatrist in order to obtain a medical opinion as to whether any currently diagnosed psychiatric disorder was incurred in or aggravated by active service.  The VA examiner must determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, whether any such diagnosed disorder is related to the asserted in-service stressful events which are consistent with the Veteran's military occupational specialty and incidents of service.  

Additionally, as to whether the Veteran has any other diagnosed psychiatric disorder that is etiologically related to his period of active service, for purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A medical opinion is necessary to address whether or not the Veteran clearly and unmistakably had a psychiatric disorder that existed prior to his entry into active service, and if so, whether the pre-existing psychiatric disorder was clearly and unmistakably not aggravated by service or that any increase in disability was due to the natural progression of the disease.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall schedule the Veteran for a VA psychiatric examination, with a VA psychiatrist, to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner must be undertaken.  Based on the examination and record review, the examiner shall provide an opinion as to the following: 

(a)  Is it at least as likely as not that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125. 

If so, the examiner is directed to opine to ascertain whether it is at least as likely as not that the PTSD is related to the in-service stressful events that are consistent with the incidents of the Veteran's service as a truck driver in Iraq from August 2007 to April 2008.

The examiner is directed to specifically comment upon the medical findings of record pertaining to a diagnosis of PTSD related to an in-service stressor event, and express his or her agreement or disagreement therewith.

(b)  For any other diagnosed psychiatric disorder, the examiner shall provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had a psychiatric disorder that existed prior to his entry into active service in May 2007. 

If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing psychiatric disorder was not aggravated by service, or that (ii) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder had its onset during the Veteran's period of active service, to include as shown in treatment from December 2007 to April 2008.  The examiner must address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during service. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale for all opinions provided must be given.  If the examiner is unable to address any inquiry sought above, then he or she must explain why.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim, to include consideration of the private hospital treatment records from the William N. Jones Medical Center and the Texas Health Presbyterian Hospital received in April 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


